                                                                                                    Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
                                                                               20SL-CC04463
     Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 1 of 22 PageID #: 83




                    IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                               STATE OF MISSOURI

LONNIE FITZGERALD,                             )
                                               )
               Plaintiff,                      )
                                               )
                                               )
v.                                             )
                                               )       Case No.:
                                               )
BENNETT TRUCK TRANSPORT, LLC                   )       Division:
HOLD SERVICE                                   )
                                               )
                                               )
and                                            )       JURY TRIAL DEMANDED
                                               )
KERRY JOHNSON                                  )
HOLD SERVICE                                   )
                                               )
               Defendants.                     )

                                            PETITION

         COMES NOW Plaintiff, Lonnie Fitzgerald by and through counsel, and for his cause of

action against Defendants Bennett Truck Transport, LLC and Kerry Johnson, and states to the

Court as follows:


                                  GENERAL ALLEGATIONS

         1.    Plaintiff is a resident and citizen of the State of Missouri.

         2.    Upon information and belief, Defendant Kerry Johnson is a resident and citizen of

the State of Michigan.

         3.    At all times relevant herein, Defendant Bennett Truck Transport, LLC is a Georgia

corporation registered with the Missouri Secretary of State, with its principal place of business

located at 1001 Industrial Parkway, PO Box 569, McDonough, Georgia 30253 and registered agent

located at 221 Bolivar Street, Jefferson City, Missouri 65101.




                                         EXHIBIT A
                                                                                                         Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
  Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 2 of 22 PageID #: 84




       4.        Venue is proper in St. Louis County insofar as the incident giving rise to this cause

of action occurred in St. Louis County, Missouri.

       5.        Defendant Bennett Truck Transport, LLC owned the 2019 Mack TE64 Front

Loader being operated by Kerry Johnson at the time of the collision.

       6.        At all times relevant to this case, Defendant Kerry Johnson was an agent and/or

employee (hereinafter to refer to statutory or otherwise) of Defendant Bennett Truck Transport,

LLC and was acting within the course and scope of his agency and/or employment

       7.        At the time of the collision referenced in this complaint, Defendant Bennett Truck

Transport, LLC was registered with the Federal Motor Carrier Safety Administration as an

interstate commercial motor carrier.

       8.        At all times relevant, Bennett Truck Transport, LLC was operating as an interstate

commercial motor carrier.

       9.        At all relevant times, Bennett Truck Transport, LLC was operating as a for-hire

motor carrier.

       10.       At all times relevant, Bennett Truck Transport, LLC had authority to operate as a

For Property carrier.

       11.       At all times relevant herein and at the time of this crash, Defendant Bennett Truck

Transport, LLC was a commercial motor carrier engaged in interstate commerce, transporting

goods for hire throughout the United States.

       12.       At all times relevant herein and at the time of this crash, Defendant Bennett Truck

Transport, LLC was acting individually and through its drivers, agents, servants, joint venturers,

and/or employees, each of whom were acting within the course and scope of their employment

with Defendant Bennett Truck Transport, LLC.




                                          EXHIBIT A
                                                                                                       Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
  Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 3 of 22 PageID #: 85




       13.     At all times relevant herein and at the time of this crash, Defendant Kerry Johnson

was operating a tractor-trailer in the course and scope of his employment and agency with

Defendant Bennett Truck Transport, LLC

       14.     Defendant Bennett Truck Transport, LLC is liable for all acts and omissions of

Defendant Kerry Johnson while he/it was operating within course and scope of employment and/or

agency, under the doctrine of respondeat superior.

       15.     Defendant Bennett Truck Transport, LLC, and its agents, servants, employees, and

drivers, including Defendant Kerry Johnson, at all relevant times set forth herein, were subject to

the rules and regulations contained and set forth in Title 49, Code of Federal Regulations (Federal

Motor Carrier Safety Regulations).

       16.     In its relevant parts, the Motor Carrier Safety Regulations define “Motor Carrier”

as a for-hire motor carrier or a private motor carrier; including a motor carrier’s agents, officers

and representatives, as well as employees responsible for hiring, supervising, training, assigning,

or dispatching of drivers and employees concerned with the installation, inspection, and

maintenance of motor vehicle equipment and/or accessories; this definition includes the term

“employer.” 49 C.F.R. §390.5.

       17.     In its relevant parts, the Motor Carrier Safety Regulations define an “Employee” as

any individual, other than an employer, who is employed by an employer and who, in the course

of his or her employment directly, affects commercial motor vehicle safety. “Employee” includes

a driver of a commercial motor vehicle (including an independent contractor while in the course

of operating a commercial motor vehicle). 49 C.F.R. §390.5.

       18.     At all times relevant to this case, Defendant Kerry Johnson was a driver of the Mack

Front Loader and therefore, an “employee,” as defined by the Motor Carrier Safety Regulations.




                                         EXHIBIT A
                                                                                                      Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
  Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 4 of 22 PageID #: 86




       19.     In its relevant parts, the Motor Carrier Safety Regulations define “Motor Vehicle”

as any vehicle, machine, tractor, trailer, or semi-trailer propelled or drawn by mechanical power

and used upon the highways in the transportation of passengers or property, or any combination

thereof determined by the Federal Motor Carrier Safety Administration. 49 C.F.R. §390.5.

       20.     At all times relevant to this case, the Mack Front Loader driven by Defendant Kerry

Johnson was a tractor and therefore, a “motor vehicle,” as defined by the Motor Carrier Safety

Regulations.

       21.     In its relevant parts, the Motor Carrier Safety Regulations define an “Employer” as

any person engaged in a business affecting interstate commerce that owns or leases a commercial

motor vehicle in connection with that business or assigns employees to operate it. 49 C.F.R.

§390.5.

       22.     At all times relevant to this case, Defendant Bennett Truck Transport, LLC was an

“employer,” as defined by the Motor Carrier Safety Regulations.

       23.     At the time of this incident and at all times herein mentioned, Defendant Kerry

Johnson was operating the Freightliner as a driver for Defendant Bennett Truck Transport, LLC.

       24.     On or about July 10, 2019, at approximately 10:24 a.m., Plaintiff Lonnie Fitzgerald

was operating a 1996 Ford F-150 eastbound on Interstate 64/40 in St. Louis County, Missouri.

       25.     At that time and place, Plaintiff was traveling eastbound when Defendant Kerry

Johnson violently crashed into the rear of the vehicle being driven by Plaintiff Lonnie Fitzgerald.

       26.     Plaintiff suffered and continues to suffer permanent and disabling injuries as a

direct and proximate result of this incident.

       27.     At the time of the crash, the truck operated by Defendant Kerry Johnson bore the

name of Defendant Bennett Truck Transport, LLC as well as its DOT number and/or MC

(operating authority) number.



                                         EXHIBIT A
                                                                                                         Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
  Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 5 of 22 PageID #: 87




          28.    The negligence of Defendants Bennett Truck Transport, LLC and Kerry Johnson,

directly and proximately, caused or contributed to cause injuries to Plaintiff Lonnie Fitzgerald, as

described in greater detail herein.

          29.    As a direct and proximate result of this crash and the direct and proximate result of

the negligence of Bennett Truck Transport, LLC, and its agents, servants, and employees,

including Kerry Johnson, Plaintiff injured his neck and back.

          30.    As a direct and proximate result of this crash and the direct and proximate result of

the negligence of Bennett Truck Transport, LLC, and its agents, servants, and employees,

including Kerry Johnson, Plaintiff has suffered pain and suffering and will continue to suffer.

          31.    As a direct and proximate result of this crash and the direct and proximate result of

the negligence of Defendants Bennett Truck Transport, LLC and its agents, servants, and

employees, including Kerry Johnson, Plaintiff Lonnie Fitzgerald has incurred medical bills in

excess of $5,000.00 and will continue to incur medical expenses related to the treatment of injuries

sustained in the crash including a surgery.

                                              COUNT I
                      NEGLIGENCE OF DEFENDANT KERRY JOHNSON

          COMES NOW Plaintiff Lonnie Fitzgerald, (hereinafter “Plaintiff”) and fully incorporate

and re-allege each and every paragraph set forth above as if they were set forth herein and further

states:

          32.    At the time of this crash, Defendant Kerry Johnson negligently operated the

tractor-trailer that caused this incident on the above stated date and time by:

                 a)     Failing to keep a proper lookout;

                 b)     Driving too fast for conditions;

                 c)     Failing to take proper remedial action which could have


                                          EXHIBIT A
                                                                                                       Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
  Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 6 of 22 PageID #: 88




                        avoided this collision or minimized the impact;

                d)      Failing to reduce speed to avoid a collision;

                e)      Operating the tractor-trailer without adequate training
                        and experience;

                f)      Operating the tractor-trailer when not properly qualified to do so;

                g)      Driving while tired and/or fatigued;

                h)      Driving while under the unsafe side-effects of prescription medication;

                i)      Failing to stop his tractor-trailer, slacken his speed, swerve or sound a
                        warning in an attempt to avoid colliding with Plaintiff’s vehicle, when he
                        could and should have done so in the exercise of the highest degree of
                        reasonable care.

        33.     At least one of the negligent acts or omissions by Defendant Kerry Johnson, as

described in the above paragraphs and the below paragraphs, was a direct and proximate cause of

the crash in question and the resulting injuries to Plaintiff.

        34.     As a direct and proximate result of the negligence of Defendant Kerry Johnson,

Plaintiff was seriously injured as described herein and has sustained damages, pain and suffering

and will sustain damages, pain and suffering in the future.

        35.     Defendant Kerry Johnson knew or should have known that his conduct as

described herein created a high degree of probability of injury.

        36.     Defendant Kerry Johnson was not properly qualified to operate the tractor-trailer

and did not have the required training and experience and was operating in violation of the law

and this behavior and conduct was reckless and shows a complete indifference and conscious

disregard for the safety of the motoring public, so as to entitle Plaintiff to Aggravated (punitive)

Damages.

        37.     The operation of the tractor-trailer by Defendant Kerry Johnson and the manner in



                                          EXHIBIT A
                                                                                                       Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
  Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 7 of 22 PageID #: 89




which it was operated on the public roadways, was willful, wanton, and reckless, and shows

complete indifference and conscious disregard for the safety of the motoring public, so as to

entitle Plaintiff to Aggravated (punitive) Damages.

       38.     The conduct of Defendant Kerry Johnson as described herein, specifically

including violations of pertinent rules of the road and the Federal Motor Carrier Safety

Regulations as listed within this Complaint, as well as other acts and omissions of as described

herein, was willful, wanton, and reckless, and shows complete indifference and conscious

disregard for the safety of the motoring public, so as to entitle Plaintiff to Aggravated (punitive)

Damages.

       WHEREFORE Plaintiff pray for judgment against Defendant Kerry Johnson in a sum

in excess of Seventy Five Thousand Dollars ($75,000) exclusive of costs and interest, as is fair

and reasonable to compensate Plaintiff for his injuries, plus aggravated (punitive) damages, and

for such other relief this Court deems just and proper under the circumstances.

                                             COUNT II
 STATUTORY EMPLOYMENT/LOGO/LEASE LIABILITY AGAINST DEFENDANT
                            BENNETT TRUCK TRANSPORT, LLC


       COMES NOW Plaintiff and fully incorporates, and re-alleges each and every paragraph

set forth above as if they were set forth herein and further states:

       39.     Based upon all aforementioned allegations, Defendant Bennett Truck Transport,

LLC is vicariously liable for the negligence of Defendant Kerry Johnson based upon the

doctrines of statutory employment, logo, and/or lease liability.

       WHEREFORE Plaintiff prays for judgment against Defendant Bennett Truck

Transport, LLC in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of



                                          EXHIBIT A
                                                                                                   Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
  Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 8 of 22 PageID #: 90




costs and interest, as is fair and reasonable to compensate Plaintiff for his injuries, plus

aggravated (punitive) damages, and for such other relief this Court deems just and proper under

the circumstances.

                                            COUNT III
 VICARIOUS LIABILITY AGAINST DEFENDANT BENNETT TRUCK TRANSPORT,
                                                LLC


       COMES NOW Plaintiff and fully incorporates and re-alleges each and every paragraph

set forth above as if they were set forth herein and further states:

       40.     At all times relevant, Defendant Kerry Johnson was acting in the course and scope

of his agency and/or employment with Defendant Bennett Truck Transport, LLC.

       41.     Based upon the prior allegations, Defendant Bennett Truck Transport, LLC is

vicariously liable for the negligence of Defendant Kerry Johnson based upon the doctrines of

agency and respondent superior.

       WHEREFORE Plaintiff prays for judgment against Defendant Bennett Truck

Transport, LLC in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of

costs and interest, as is fair and reasonable to compensate Plaintiff for his injuries, plus

aggravated (punitive) damages, and for such other relief this Court deems just and proper under

the circumstances.




                                            COUNT IV
     INDEPENDENT NEGLIGENCE AGAINST DEFENDANT BENNETT TRUCK
                                        TRANSPORT, LLC

       COMES NOW Plaintiff and incorporates and re-alleges each and every paragraph set


                                          EXHIBIT A
                                                                                                       Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
  Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 9 of 22 PageID #: 91




forth above as if they were set forth herein and further states:

       42.       At all times relevant, Defendant Bennett Truck Transport, LLC was operating as

an interstate motor carrier pursuant to authority granted to it by the U.S. Department of

Transportation.

       43.       Throughout its existence, Defendant Bennett Truck Transport, LLC has, or should

have been, aware of the existence of the Federal Motor Carrier Safety Regulations.

       44.       As an interstate motor carrier, Defendant Bennett Truck Transport, LLC has a

duty, to follow and comply with the Federal Motor Carrier Safety Regulations.

       45.       The various safety regulations included within Parts 390 – 397, of which

Defendant Bennett Truck Transport, LLC had a duty to follow, include, but are not limited to,

the following:

             a. Defendant Bennett Truck Transport, LLC had an independent duty to require

                 observance by its drivers of any duty or prohibition imposed upon the drivers by

                 the Federal Motor Carrier Safety Regulations. 49 C.F.R. §390.11;

             b. Defendant Bennett Truck Transport, LLC had a duty to not require or permit a

                 driver, including Defendant Kerry Johnson, to operate a commercial motor

                 vehicle, while the driver’s ability or alertness is so impaired, or so likely to

                 become impaired, through fatigue, illness, or any other cause, as to make it unsafe

                 for him/her to begin or continue to operate the commercial motor vehicle. 49

                 C.F.R. §392.3;

             c. Defendant Bennett Truck Transport, LLC had a duty to not allow or permit a

                 driver, including Defendant Kerry Johnson, to operate a commercial motor

                 vehicle unless that person is qualified to drive a commercial motor vehicle. 49



                                           EXHIBIT A
                                                                                                Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 10 of 22 PageID #: 92




          C.F.R. §391.11.;

       d. Defendant Bennett Truck Transport, LLC had an independent duty not to aid,

          abet, encourage or require any of its employees to violate the safety regulations

          contained within Chapter 390. 490 C.F.R. §390.13;

       e. Defendant Bennett Truck Transport, LLC had an independent duty to prohibit its

          employees from driving a commercial vehicle unless the employee had first

          completed and furnished to Defendant Bennett Truck Transport, LLC an

          application for employment that meets the requirements as set forth in 49 C.F.R.

          §391.21(b);

       f. Defendant Bennett Truck Transport, LLC had an independent duty to make

          investigations and inquiries with respect to each driver it employs and to do so in

          the manner prescribed in 49 C.F.R. §391.23;

       g. Defendant Bennett Truck Transport, LLC had an independent duty to obtain the

          motor vehicle record of every driver it employs, including Defendant Kerry

          Johnson, at least once every twelve months in determine whether that driver

          continues to meet the minimum requirements for safe driving or is disqualified to

          drive a commercial motor vehicle. 49 C.F.R. §391.25;

       h. Defendant Bennett Truck Transport, LLC had an independent duty require each of

          its drivers, including Defendant Kerry Johnson, to furnish it with a list of all

          violations of motor vehicle traffic laws and ordinances of which he/she has been

          convicted in the preceding 12 months. 49 C.F.R. §391.27;

       i. Defendant Bennett Truck Transport, LLC had an independent duty to prohibit its

          employees, including Defendant Kerry Johnson, from driving until the driver had


                                    EXHIBIT A
                                                                                                        Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
 Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 11 of 22 PageID #: 93




                successfully completed a road test and been issued a certificate of driver’s road

                test. 40. C.F.R. §391.31;

             j. Defendant Bennett Truck Transport, LLC had an independent duty to ensure that

                its drivers, including Defendant Kerry Johnson, were physically qualified to

                operate a commercial motor vehicle and that its drivers had undergone the

                necessary examinations in the required timeframes as set forth within the Federal

                Motor Carrier Safety Regulations. 40 C.F.R. §391 – Subpart E; and

             k. Defendant Bennett Truck Transport, LLC had an independent duty to inspect,

                repair, and maintain, all of the motor vehicles subject to its control, including the

                motor vehicle operated by Defendant Kerry Johnson on the day of the

                aforementioned crash, and to ensure that the motor vehicle and all of its parts and

                accessories were in proper operating condition at all times, including at the time

                of the aforementioned crash. 40 C.F.R. §396.3.

       46.      That Defendant Bennett Truck Transport, LLC had a duty to comply with the

Federal Motor Carrier Safety Regulations including the specific aforementioned regulations.

       47.      That it is customary standard in the motor carrier industry to have in place an

adequate safety program administered by competent and adequately trained safety personnel to

ensure that the motor carrier and its drivers are adhering to the Federal Motor Carrier Safety

Regulations, including but not limited the specifically aforementioned regulations.

       48.      That, at all times prior to the aforementioned collision, Defendant Bennett Truck

Transport, LLC failed to have in place an adequate safety program.

       49.      As a result of its inadequate and/or inexistent safety program, Defendant Bennett

Truck Transport, LLC violated numerous Federal Motor Carrier Safety Regulations including,

but not limited to the specifically aforementioned regulations prior to the aforementioned

                                          EXHIBIT A
                                                                                                   Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
  Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 12 of 22 PageID #: 94




collision involving Plaintiff.

       50.     As a result of its inadequate and/or inexistent safety program, Defendant Bennett

Truck Transport, LLC allowed its drivers, including Defendant Kerry Johnson, to violate

numerous Federal Motor Carrier Safety Regulations including, but not limited to the specifically

aforementioned regulations prior to the aforementioned collision involving Plaintiff.

       51.     That Defendant Bennett Truck Transport, LLC’s violation of numerous Federal

Motor Carrier Safety Regulations, including the specifically aforementioned regulations created

a danger to the health, welfare, and safety of the motoring public, including Plaintiff.

       52.     Defendant Bennett Truck Transport, LLC was thereby negligent in that it failed to

implement an adequate safety program and it violated numerous Federal Motor Carrier Safety

Regulations, including but not limited to the specifically aforementioned regulations.

       53.     Defendant Bennett Truck Transport, LLC was thereby negligent in that it failed to

implement an adequate safety program and it failed to ensure that its agents, employees and

drivers, including Defendant Kerry Johnson, complied with the Federal Motor Carrier Safety

Regulations, including but not limited to the specifically aforementioned regulations.

       54.     As a direct and proximate result of the independent negligence of Defendant

Bennett Truck Transport, LLC, Plaintiff was injured and sustained damages and will continue to

be damaged in the manners previously described in this Complaint.

       55.     Defendant Bennett Truck Transport, LLC knew or had information from which

they, in the exercise of ordinary care, could have known that such conduct as described herein

created a high degree of probability of injury to the motoring public such as Plaintiff.

       56.     The conduct of Defendant Bennett Truck Transport, LLC as described herein,

specifically including violations of Illinois state law and the various Federal Motor Carrier

Safety Regulations was willful, wanton, and reckless, and shows complete indifference and



                                         EXHIBIT A
                                                                                                      Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
 Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 13 of 22 PageID #: 95




conscious disregard for the safety of the motoring public, so as to entitle Plaintiff to Aggravated

(punitive) Damages.

       57.     Because of Defendant Bennett Truck Transport, LLC’s willful, wanton, and

reckless behavior, and for their indifference and conscious disregard for the safety of the

motoring public, aggravated (punitive) damages are appropriate in this action in order to punish

Defendant Bennett Truck Transport, LLC and to deter others from similar conduct.

       58.     Defendant Bennett Truck Transport, LLC’s reckless and intentional behavior, and

their complete indifference and conscious disregard for the safety of the motoring public, directly

and proximately caused the wreck and the resulting injuries to Plaintiff described herein.

       WHEREFORE Plaintiff prays for judgment against Defendant Bennett Truck

Transport, LLC in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of

costs and interest, as is fair and reasonable to compensate Plaintiff for his injuries, plus

aggravated (punitive) damages, and for such other relief this Court deems just and proper under

the circumstances.

                                             COUNT V

              DIRECT NEGLIGENCE AGAINST DEFENDANT BENNETT TRUCK
         TRANSPORT, LLC BASED UPON NEGLIGENT HIRING/RETENTION

       COMES NOW Plaintiff and incorporates and re-alleges each and every paragraph set

forth above as if they were fully incorporated herein and further states:

       59.     At all times prior to the aforementioned collision, Defendant Bennett Truck

Transport, LLC had a duty, imposed by law and regulation, to diligently and adequately screen

potential drivers to the extent mandated by the Federal Motor Carrier Safety Regulations.

       60.     Such duties include, but are not limited to:




                                          EXHIBIT A
                                                                                                          Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
  Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 14 of 22 PageID #: 96




                a)         To obtain a completed employment application before permitting an agent,

        servant, and/or employee drive its commercial motor vehicle. 49 C.F.R. §391.21;

                b)         To investigate the agents, servants, and/or employee's driver's employment

        record during the preceding three years by all reasonable means. 49 C.F.R.

        §§391.23(a)(2), 391.23(c);

                c)         To inquire into the agent's, servant's, and/or employee's driving record

        within 30 days after employment begins. 49 C.F.R. §391.23(a);

                d)         To require a successfully completed road test before commencing

        employment, and permitting the applicant, agent, servant, and/or employee to drive a

        commercial motor vehicle. 49 C.F.R. §391.31(a);

                e)         To investigate the driver’s safety performance history with Department of

        Transportation regulated employer during the preceding three years. 49 C.F.R.

        §391.23(2);

                f)         Ensure that its driver was physically qualified to operate a tractor-trailer

        and had a valid and current DOT medical examiner’s certificate. 49 C.F.R. §391.41; and

                g)         Ensure that its driver had no current diagnosis of high blood pressure

        likely to interfere with the ability to operate a commercial motor vehicle safely. 49

        C.F.R. §391.41(b)(6).

        61.     Defendant Bennett Truck Transport, LLC had a duty to comply with all of the

above and below listed Laws, Federal Regulations, Codes, and/or Missouri Statutes, so as to

protect the general public, including the Plaintiff, from the unsafe operation of commercial motor

vehicles by its drivers.

        62.     Defendant Kerry Johnson was unqualified to operate a commercial motor vehicle

due to his driving history, inexperience, lack of skill, lack of training, lack of knowledge, and



                                             EXHIBIT A
                                                                                                    Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
  Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 15 of 22 PageID #: 97




physical medical condition.

        63.      That, because of Defendant Kerry Johnson’s aforementioned inadequacies,

Defendant Bennett Truck Transport, LLC should not have hired him to operate a commercial

motor vehicle.

        64.      That Defendant Bennett Truck Transport, LLC knew, or through the exercise of

ordinary care should have known that Defendant Kerry Johnson was unqualified to safely

operate a commercial motor vehicle.

        65.      That by failing to properly and adequately screen and investigate its drivers,

including Defendant Kerry Johnson, before and during employment, Defendant Bennett Truck

Transport, LLC violated numerous Federal Motor Carrier Safety Regulations, including but not

limited to those specifically identified in this count.

        66.      Had Defendant Bennett Truck Transport, LLC obeyed the Federal Motor Carrier

Safety Regulations, including but not limited to those specifically identified in this count, it

could have learned that Defendant Kerry Johnson was unqualified to safely operate a commercial

motor vehicle.

        67.      Defendant Kerry Johnson’s negligent actions on the day of the collision with

Plaintiff was consistent with, related to, and a product of his aforementioned inadequacies in

operating a commercial motor vehicle.

        68.      Defendant Bennett Truck Transport, LLC’s actions and omissions in hiring

Defendant Kerry Johnson, including their violations of the Federal Motor Carrier Safety

Regulations, was the proximate cause of the injuries and damages sustained by Plaintiff resulting

from the aforementioned motor vehicle collision.

        69.      Defendant Bennett Truck Transport, LLC’ actions and omissions in hiring

Defendant Kerry Johnson, including their violations of the Federal Motor Carrier Safety



                                          EXHIBIT A
                                                                                                  Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
  Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 16 of 22 PageID #: 98




Regulations were willful, wanton, and reckless, and demonstrated a complete indifference and

conscious disregard for the law and for the safety of others, including Plaintiff.

        70.     Defendant Bennett Truck Transport, LLC’s willful, wanton, and reckless behavior

evidenced a complete indifference and conscious disregard for the safety of the motoring public

and aggravated (punitive) damages are appropriate in this action in order to punish Defendant

Bennett Truck Transport, LLC and to deter others from similar conduct.

        WHEREFORE Plaintiff prays for judgment against Defendant Bennett Truck

Transport, LLC in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of

costs and interest, as is fair and reasonable to compensate Plaintiff for their injuries, plus

aggravated (punitive) damages, and for such other relief this Court deems just and proper under

the circumstances.



                                             COUNT VI

 DIRECT NEGLIGENCE AGAINST DEFENDANT BENNETT TRUCK TRANSPORT,
                              LLC

                            BASED UPON NEGLIGENT TRAINING

        COMES NOW Plaintiff and incorporates and re-alleges each and every paragraph set

forth above as if they were fully incorporated herein and further states:

        71.     Defendant Bennett Truck Transport, LLC owed the general public, including

Plaintiff, a duty to properly train its drivers, including Defendant Kerry Johnson, on the safe

operation of a tractor-trailer.

        72.     Defendant Bennett Truck Transport, LLC failed to properly instruct Defendant

Kerry Johnson on the safe operation of a tractor-trailer.

        73.     Defendant Bennett Truck Transport, LLC owed the general public, including



                                          EXHIBIT A
                                                                                                    Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
 Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 17 of 22 PageID #: 99




Plaintiff, a duty to properly train its drivers, including Defendant Kerry Johnson, on the safety

regulations set forth in the Federal Motor Carrier Safety Regulations.

       74.     At all times prior to the aforementioned collision, Defendant Bennett Truck

Transport, LLC had a duty, imposed by law and regulation, to diligently and adequately screen

potential drivers to the extent mandated by the Federal Motor Carrier Safety Regulations.

       75.     Such duties include, but are not limited to:

               a)      To require and verify that its drivers pass a knowledge and skills test as

       prescribed by the Federal Motor Carrier Safety Regulations. 49 C.F.R. §380.109 and 49

       C.F.R. §380.509;

               b)      To train its drivers on the Federal Motor Carrier Safety Regulations

       pertaining to medical certification, medical examination procedures, general

       qualifications, responsibilities, and disqualifications. 49 C.F.R. §380.503;

               c)      To ensure that its drivers have been properly trained and to show proof

       of that training with a training certificate. 49 C.F.R. §380.505;

       76.     Defendant Bennett Truck Transport, LLC had a duty to properly instruct its

drivers, including Defendant Kerry Johnson on the rules as regulations as contained in Part

392 of the Federal Motor Carrier Safety Regulations which pertain to the safe operation of a

commercial motor vehicle.

       77.     Defendant Bennett Truck Transport, LLC failed to properly instruct Defendant

Kerry Johnson on the Federal Motor Carrier Safety Regulations, including those specifically

referenced in this count.

       78.     Defendant Bennett Truck Transport, LLC owed the general public, including

Plaintiff, a duty to provide ongoing safety courses to its drivers, including Defendant Kerry

Johnson.



                                         EXHIBIT A
                                                                                                    Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
 Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 18 of 22 PageID #: 100




       79.     Defendant Bennett Truck Transport, LLC failed to provide adequate

continuing safety courses to Defendant Kerry Johnson.

       80.     Defendant Bennett Truck Transport, LLC had a duty to comply with all of the

above and below listed duties, so as to protect the general public, including the Plaintiff, from

the unsafe operation of commercial motor vehicles by its drivers.

       81.     Defendant Bennett Truck Transport, LLC breached its duty to the general

public, including the Plaintiff, by its failing to properly train Defendant Kerry Johnson,

Defendant Bennett Truck Transport, LLC’s tractor-trailer driver, who was unqualified,

incompetent and should not have been permitted to operate a tractor-trailer.

       82.     Based on Defendant Kerry Johnson’s driving history, inadequate experience,

and training, Defendant Bennett Truck Transport, LLC knew or had information from which

defendant, in the exercise of ordinary care, should have known, that its driver operating its

vehicle created a high degree of probability of injury to other persons operating or traveling

in motor vehicles on public roads, streets and highways.

       83.     That Defendant Bennett Truck Transport, LLC was negligent in failing to

properly train its drivers, including Defendant Kerry Johnson, on the safe operation of a

commercial motor vehicle and the Federal Motor Carrier Safety Regulations.

       84.     That Defendant Bennett Truck Transport, LLC was negligent in failing to

provide continuing education on the safe operation of a commercial motor vehicle and on the

Federal Motor Carrier Safety Regulations.

       85.     That Defendant Kerry Johnson’s aforementioned negligent actions and/or

inactions were consistent with the fact that Defendant Bennett Truck Transport, LLC failed to

properly train him in the safe operation of a commercial motor vehicle and/or the adherence

to the Federal Motor Carrier Safety Regulations.



                                         EXHIBIT A
                                                                                                  Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
 Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 19 of 22 PageID #: 101




        86.    These actions and omissions of Defendant Bennett Truck Transport, LLC

relating to this crash were willful, wanton, and reckless, and demonstrated a complete

indifference and conscious disregard for the law and for the safety of others, including

Plaintiff.

        87.    Defendant Bennett Truck Transport, LLC’s willful, wanton, and reckless

behavior, and for its complete indifference and conscious disregard for the safety of the

motoring public, aggravated (punitive) damages are appropriate in this action in order to

punish Defendant and to deter others from similar conduct.

        88.    Plaintiff’s injuries were directly and proximately caused by Defendant Bennett

Truck Transport, LLC’s breach of and failure to comply with its duty to properly train

Defendant Kerry Johnson, its tractor-trailer driver.


        WHEREFORE Plaintiff prays for judgment against Defendant Bennett Truck

Transport, LLC in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of

costs and interest, as is fair and reasonable to compensate Plaintiff for his injuries, plus

aggravated (punitive) damages, and for such other relief this Court deems just and proper under

the circumstances.

                                           COUNT VIII
 DIRECT NEGLIGENCE AGAINST DEFENDANT BENNETT TRUCK TRANSPORT,
                                                LLC

                         BASED UPON NEGLIGENT SUPERVISION

        COMES NOW Plaintiff and incorporates and re-alleges each and every paragraph set

forth above as if they were fully incorporated in this count and further states:


        89.    Defendant Bennett Truck Transport, LLC owed the general public, including



                                          EXHIBIT A
                                                                                                    Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
 Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 20 of 22 PageID #: 102




Plaintiff, a duty to continuously evaluate its drivers’ performance, including through

supervision, and to discharge an incompetent or unsafe driver before he/she injured the public

or property.

       90.      Defendant Bennett Truck Transport, LLC had a duty to not require or permit a

driver, including Defendant Kerry Johnson, to operate a commercial motor vehicle, while the

driver’s ability or alertness is so impaired, or so likely to become impaired, through fatigue,

illness, or any other cause, as to make it unsafe for him/her to begin or continue to operate the

commercial motor vehicle. 49 C.F.R. §392.3.

       91.      Defendant Bennett Truck Transport, LLC had a duty to inquire into the motor

vehicle record of its drivers and give “great weight” to violations such as speeding or reckless

driving. 49 C.F.R. §391.25.

       92.      Defendant Bennett Truck Transport, LLC had a duty to ensure that its drivers

were continuously physically qualified to safely operate a tractor-trailer. 49 C.F.R. §391.41,

391.43.

       93.      Defendant Bennett Truck Transport, LLC had a duty to maintain a driver

qualification file for each driver it employs. 49 C.F.R. §391.51

       94.      Defendant Bennett Truck Transport, LLC had a duty to maintain a driver

investigation history file for each driver it employs. 49 C.F.R. §391.53.

       95.      Defendant Bennett Truck Transport, LLC had a duty to not allow or permit its

on-duty drivers to be possession of drugs as listed in 49 C.F.R. §392.4(a).

          96.   Defendant Bennett Truck Transport, LLC had a duty to not schedule a run, nor

permit, nor require the operation of any commercial motor vehicle between points in such a

period of time as would necessitate the commercial vehicle being operated at speeds greater

than those prescribed by law. 49 C.F.R. §392.6.



                                         EXHIBIT A
                                                                                                    Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
 Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 21 of 22 PageID #: 103




        97.    Defendant Bennett Truck Transport, LLC had a duty to comply with all of the

above and below listed duties, Rules, Regulations and codes, so as to protect the general

public, including the Plaintiff, from the unsafe operation of commercial motor vehicles by its

drivers.

        98.    Defendant Bennett Truck Transport, LLC breached its above listing duties to

the general public, including the Plaintiff, by its failing to properly supervise Defendant Kerry

Johnson, Defendant Bennett Truck Transport, LLC’s tractor-trailer driver, who was

unqualified, incompetent and should have been discharged prior to this crash.

        99.    Based on Defendant Kerry Johnson’s driving history, lack of supervision and

continued retention by his employer, Defendant Bennett Truck Transport, LLC knew or had

information from which defendant, in the exercise of ordinary care, should have known, that its

driver operating its vehicle created a high degree of probability of injury to other persons

operating or traveling in motor vehicles on public roads, streets and highways.

        100.   These actions and omissions of Defendant Bennett Truck Transport, LLC

relating to this crash were willful, wanton, and reckless, and demonstrated a complete

indifference and conscious disregard for the law and for the safety of others, including

Plaintiff.

        101.   Defendant Bennett Truck Transport, LLC’s willful, wanton, and reckless

behavior, and for its complete indifference and conscious disregard for the safety of the

motoring public, aggravated (punitive) damages are appropriate in this action in order to

punish Defendant and to deter others from similar conduct.

        102.   Plaintiff’s injuries were directly and proximately caused by Defendant Bennett

Truck Transport, LLC’s breach of and failure to comply with its duty to properly train

Defendant Kerry Johnson, its tractor-trailer driver.



                                         EXHIBIT A
                                                                                                  Electronically Filed - St Louis County - August 27, 2020 - 04:17 PM
 Case: 4:21-cv-01043-JAR Doc. #: 3 Filed: 08/23/21 Page: 22 of 22 PageID #: 104




       WHEREFORE Plaintiff prays for judgment against Defendant Bennett Truck

Transport, LLC in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of

costs and interest, as is fair and reasonable to compensate Plaintiff for his injuries, plus

aggravated (punitive) damages, and for such other relief this Court deems just and proper under

the circumstances.




                                               Respectfully submitted,

                                               SCHULTZ & MYERS, LLC

                                               /s/ Deme Sotiriou
                                               ___________________________
                                                   Deme Sotiriou, MO #56611
                                                   Joshua Myers, MO #56541
                                                   999 Executive Parkway Drive
                                                   Suite 205
                                                   St. Louis, Missouri 63141
                                                   Telephone: 314-444-4444
                                                   Facsimile: 314-720-0744
                                                   E-mail: deme@schultzmyers.com




                                          EXHIBIT A
